   4:20-cv-03063-JMG-CRZ Doc # 13 Filed: 09/21/20 Page 1 of 2 - Page ID # 51




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

3D DESIGNS, INC.,

                      Plaintiff,                             4:20CV3063

       vs.
                                                       SHOW CAUSE ORDER
DEMPSTERS LLC, DEMPSTERS
MANUFACTURING LLC, and RYAN
MITCHELL,

                      Defendants.


      On June 8, 2020, Plaintiff 3D Designs, Inc. filed its complaint, naming three
defendants: Dempsters, LLC, Dempsters Manufacturing, LLC, and Ryan Mitchell.
(Filing No. 1).


      Pursuant to the court’s rules, a complaint must be served within 90 days of
filing the lawsuit. As to each defendant:


          1)      Plaintiff has not filed a return of service indicating service on
                  Defendant Dempsters, LLC, and Defendant Dempsters, LLC has
                  not voluntarily appeared.


          2)      Plaintiff did file a return of service indicating that the summons was
                  returned executed as to Dempsters Manufacturing, LLC, with
                  service executed on June 10, 2020. However, Dempsters
                  Manufacturing, LLC has not appeared, answered, or otherwise
                  responded to Plaintiff’s complaint and the time for doing so has
                  passed.
   4:20-cv-03063-JMG-CRZ Doc # 13 Filed: 09/21/20 Page 2 of 2 - Page ID # 52




            3)   Plaintiff has not filed an executed return of service as to Ryan
                 Mitchell. However, on September 11, 2020, Plaintiff informed the
                 court of its efforts to serve Mr. Mitchell, who resides in Ontario,
                 Canada. Plaintiff indicates that it has attempted to serve Mr.
                 Mitchell, but due to the COVID-19 pandemic, the Canadian judicial
                 system has experienced an interruption in its ability to execute
                 service on individuals residing in Canada who are summoned to
                 appear in United States courts.


      Accordingly, IT IS ORDERED:


      As to Dempsters, LLC and Dempsters Manufacturing, LLC, Plaintiff shall
have until September 28, 2020 to show cause why this case should not be
dismissed pursuant to Federal Rule of Civil Procedure 4(m) or for want of
prosecution. The failure to timely comply with this order may result in dismissal of
this action, as to the above-referenced defendants, without further notice.


      IT IS FURTHER ORDERED that beginning on September 28,
2020, and every 30 days thereafter, Plaintiff shall provide the court with a status
update as to its progress and efforts in obtaining service on Defendant Ryan
Mitchell.

      Dated this 21st day of September, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
